Citation Nr: 0026181	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-20 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of jungle 
rot of the crotch and feet.

2.  Entitlement to service connection for a cardiovascular 
disability, to include as residual of rheumatic fever.

3.  Entitlement to service connection for a testicular mass.

4.  Entitlement to service connection for chronic myelogenous 
leukemia as a result of exposure to ionizing radiation.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Board notes that the veteran 
originally expressed disagreement with the failure to 
establish service connection for malaria in September 1996, 
but he formally withdrew this claim on his Substantive Appeal 
filed in July 1997.

The veteran's claim of entitlement to service connection for 
bilateral hearing loss will be addressed in the remand 
section below.


FINDINGS OF FACT

1.  There is no current medical diagnosis of any skin 
disorder of the crotch or feet.

2.  There is no medical evidence of a nexus between the 
veteran's cardiovascular disability and any injury or disease 
suffered during his military service.

3.  There is no medical evidence of a nexus between the 
veteran's testicular mass and any injury or disease suffered 
during his military service.

4.  There is no medical evidence of a nexus between the 
veteran's chronic myelogenous leukemia and any injury or 
disease suffered during his military service.

5.  New and material evidence not having been submitted, on 
November 12, 1992, the Board denied the veteran's application 
to reopen claims of entitlement to service connection for 
tinnitus and hearing loss.  That determination was not 
reconsidered and no appeal was taken.  Therefore, that 
decision was final.

6.  Certain evidence received since the November 12, 1992 
Board decision is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.

7  The evidence of record reflects that it is at least as 
likely as not that tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of jungle rot of the crotch and feet is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
cardiovascular disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
testicular mass is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for 
chronic myelogenous leukemia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The November 12, 1992 Board decision which determined 
that new and material evidence had not been submitted to 
warrant reopening a claim of entitlement to service 
connection for tinnitus and defective hearing is final.  38 
U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (1999). 

6.  New and material evidence to reopen the claim for service 
connection for tinnitus and defective hearing has been 
received warranting that the claims be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1999).

7.  Resolving all reasonable doubt in the veteran's favor, 
tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board pertaining to a skin condition, 
cardiovascular disability, testicular mass and chronic 
myelogenous leukemia involve claims of entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as cardiovascular disease 
and cancers are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In this case, the medical record does not demonstrate 
that any diseases or disorders were manifest within such a 
time frame to the effect that entitlement to service 
connection on a presumptive basis would not be warranted.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

A claimant therefore cannot meet this burden merely by 
presenting lay testimony and/or lay statements because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Moreover, the truthfulness of evidence is presumed in 
determining whether a claim is well-grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498. 

Residuals of Jungle Rot

The veteran was diagnosed with jungle rot of his toes and 
crotch in September 1944 and was provided with dispensary 
treatment at that time.  At his separation examination, there 
was no report of any skin disorder of his feet or crotch.  
The history of jungle rot was specifically noted at the time 
of the separation examination in April 1946 but the absence 
of residual defect was also noted.

The veteran testified at his hearing in October 1998 that he 
contracted jungle rot in his toes and crotch while serving in 
New Guinea.  He further testified that the problem never 
really went away.  He stated that he had not sought medical 
treatment for the problem but that the problem persisted 
since service.

The Board has also noted the absence medical evidence 
demonstrating a present skin disorder.  Specifically, the 
veteran was hospitalized after a syncopal episode in October 
1996 and no skin disorder was indicated.  Likewise, there is 
no mention of any skin disorder in VA outpatient records 
covering the period from January 1996 to January 1997.

Without a medical diagnosis of current disability, the 
veteran's claim must be deemed not well-grounded.  Brammer 
 v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The veteran is not deemed 
competent to diagnose the presence of the claimed condition.  
Accordingly, the claim is denied.

Cardiovascular Disability, to include as due to Rheumatic 
Fever

The veteran testified at his personal hearing that he was 
exposed to a fellow soldier in basic training that had 
rheumatic fever and that he felt he subsequently developed 
rheumatic fever himself.  He indicated that he developed a 
high fever after helping his fellow soldier, and the veteran 
contends that this illness was actually undiagnosed rheumatic 
fever.

The service medical records do not show the veteran had 
rheumatic fever in service, and the veteran concedes that he 
was neither treated nor diagnosed with that condition in 
service.  The veteran's discharge examination in April 1946 
specifically reported a normal cardiovascular system.

Pertinent post service medical evidence consists of the VA 
outpatient medical records and VA hospitalization records.  
Specifically, the veteran had a syncopal episode in October 
1996 and underwent subsequent cardiology evaluation.  He was 
noted to have a diagnosis of Coronary Artery Disease (CAD) at 
that time with a history of myocardial infarction.  The 
doctor indicated that the veteran had recently had a near 
syncopal episode most likely secondary to vasovagal syncope.  
The veteran was hospitalized in October 1996 after this 
episode and was diagnosed with syncopal episode and 
hypertension.  

The Board observes that there is no competent medical 
evidence linking any cardiovascular disease to service or to 
any disease incurred during the period of active service.  
The Board is cognizant of the fact that the veteran claims 
there is a link between the rheumatoid fever he contracted in 
service and the current cardiovascular disability.  However, 
the Board notes that where the determinative issue is one of 
medical causation and diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue. See Jones v. Brown, 7 Vet. 
App.  134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).  

The veteran has submitted text suggesting an association 
between rheumatic fever and subsequent onset of heart 
disease.  However, "[g]enerally an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise 'is too general 
and inconclusive' to well ground the claim.  Sacks v. West, 
11 Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his lay 
testimony was insufficient to satisfy requirements of medical 
evidence of nexus to well-ground claim.)  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional."  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  Such is 
lacking in this instance.  Moreover, the record does not even 
establish that the veteran had rheumatic fever in service.  

The Board finds that the veteran has failed to provide 
medical evidence of a nexus between the claimed disorder and 
any incident in service.  As no competent medical evidence 
has been introduced into the record showing a link between 
the current claim and the veteran's service, the veteran's 
claim must be denied as not well-grounded.
Testicular Mass

The veteran testified at his personal hearing in October 1998 
that he developed a testicular mass in service.  He indicated 
that he sustained an injury to his left testicle while 
horseback riding at the Virginia Military Institute in 1943.  
He further stated that he did not have any treatment for that 
condition until 1995, about fifty years later, when the mass 
was first noted on VA records.  

The veteran's service medical records likewise do not show a 
testicular mass in service.  On separation, his genito-
urinary system was specifically reported as normal.

The veteran's testicular mass was noted on a statement of 
treatment from the VA Lakeside Medical Center dated December 
1995.  The veteran was diagnosed with a left testicular mass 
at that time and underwent a testicular ultrasound.  The 
claims file does not contain further mention of this mass.

It is the decision of the Board that, while the veteran has 
clearly been diagnosed with a testicular mass at this time, 
there is no competent medical evidence linking the veteran's 
testicular mass to active service or any incident thereof.  
As no competent medical evidence has been introduced into the 
record showing a link between the current claim and the 
veteran's service, the veteran's claim must be denied as not 
well-grounded.

Myelogenous Leukemia 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).

38 C.F.R. § 3.311 provides for claims that are based on 
exposure to ionizing radiation and does not refer to any 
other types of radiation exposure.  Section 3.311(a) calls 
for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either § 3.307 or § 3.309, and where it is contended that the 
disease is a result of ionizing radiation in service.  
"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation.  

In this case, exposure to ionizing radiation per se has not 
been alleged.  Rather, the veteran claims that his purported 
radiation exposure was associated with enrollment at the 
University of Chicago in 1942 in connection with a project 
the veteran termed RADAR/Manhattan Project.  The University 
of Chicago reports the veteran was in fact enrolled in a 
course titled advance radio, electronics and microwaves.  He 
testified that he did not meet or work with Enrico Fermi 
while at the university and was not directly a participant 
with the Manhattan Project.  The veteran does not assert and 
the record also does not demonstrate presence at a nuclear 
test site or other test staging area related to nuclear 
testing.  Additionally, the record does not demonstrate the 
veteran was a "radiation-exposed veteran" or was engaged in 
a"[r]adiation-risk activity" as defined by 38 C.F.R. 
§ 3.309.  

The evidence of record indicates that myelogenous leukemia 
manifested in the veteran until approximately 1995, nearly 50 
years after the veteran's discharge from service.  No medical 
evidence has been submitted associating the onset of the 
veteran's myelogenous leukemia to service or to his training 
at the University of Chicago.  

The Board finds that the appellant has not presented a well-
grounded claim for entitlement to service connection for 
chronic myelogenous leukemia within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the evidence is inadequate to 
even suggest that the claim is plausible at this juncture.  
Murphy, 1 Vet. App. at 81.  Any presumption of well 
groundedness that may attach to a claim based on ionizing 
radiation exposure does not extend beyond the limited scope 
of the regulations, which does not include the claimed 
exposure in this instance.  The appellant has not presented 
any evidence linking chronic myelogenous leukemia to his 
alleged radiation exposure he may have received in service or 
to any other incident or incurrence during service. 

The record does not show that either the appellant or the 
veteran possess or possessed the requisite knowledge, skill, 
experience, training, or education to qualify as medical 
experts in order for such statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and, 
therefore, his statements and testimony do not establish that 
the claim is plausible. Grottveit v. Brown, 5 Vet. App 91, 93 
(1993).  Thus, the veteran's opinion as to the cause of the 
myelogenous leukemia is not sufficient to well-ground the 
claim.

In view of the foregoing, the Board finds that the claim in 
this instance is not well grounded and that there is no 
further duty to assist pursuant to § 5107(a) with respect to 
the appellant's claim.  Beausoliel v. Brown, 8 Vet. App. 459 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Conclusion

The doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting well-grounded claims and is not 
for application with respect to the claims pertaining to 
jungle rot, a cardiovascular condition, a testicular mass and 
chronic myelogenous leukemia in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

New and Material Evidence

By decision of November 12, 1992, the Board determined that 
no new and material evidence had been submitted at that time 
in connection with claims of entitlement to service 
connection for tinnitus and defective hearing.  Unless the 
Chairman of the Board orders reconsideration or an appeal is 
taken, all Board decisions are final on the date stamped on 
the face of the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 
7104(a) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100(a) 
(1999).  The law provides that the prior Board decision 
cannot be modified unless evidence submitted in support of 
the veteran's claim to reopen is "new and material" pursuant 
to 38 U.S.C.A. § 5108 (West 1991).

There must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step 
is to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is to 
be considered and presumed to be credible.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Tinnitus and Hearing Loss

Evidence considered by the Board in November 1992 included 
the veteran's service medical and personnel records, as well 
as the veteran's personal statements dated September 1947 to 
February 1991.  The veteran's service medical records show 
that in May 1943, the veteran was diagnosed with tinnitus 
aurium in his left ear caused by gunfire on the rifle range 
six weeks prior to May 1943.  At discharge in April 1946, the 
doctor noted that the veteran had ringing in his left ear in 
March 1943 with dispensary treatment.  However, there were no 
complaints, findings or diagnoses relating to any hearing 
defect on discharge.  The examiner specifically found no ear, 
nose or throat abnormality.  Hearing was 15/15 in both ears 
at that time.  Service personnel records show that the 
veteran was called to active duty in February 1943 no ear 
disability is shown in these records.  Letters from the 
veteran dated September 1947, November 1976, March 1977, 
October 1990 and February 1991 describe how the veteran's 
tinnitus has persisted, day and night since March 1943.  

Since the November 1992 Board decision, evidence introduced 
into the claims file includes duplicate service medical 
records, statements and testimony from the veteran, a VA 
hospitalization report dated October 1996, VA outpatient 
records dated from April 1996 to January 1997, a VA 
hospitalization record dated October 1996.  The veteran's 
statements and testimony are essentially duplicative of 
evidence already considered except that he now asserts that 
on his discharge from service, he did not tell the examiner 
about his tinnitus because he was so anxious to leave.

Nevertheless, the Board notes an outpatient treatment record 
dated in November 1996 that reports the veteran with a 
history of sensorineural hearing loss and tinnitus for the 
past 54 years, left greater than right; assessment was 
"stable tinnitus".  The veteran declined an audiologic 
examination at that time and a follow-up examination was 
scheduled for the following year.  A copy of such examination 
has not been associated with the claims file.  

Inasmuch as the prior Board decision was predicated on the 
absence of objective evidence of tinnitus on discharge and 
thereafter, and because the November 1996 clinical evidence 
supplies evidence that was previously lacking, the Board 
concludes that the veteran has submitted new and material 
evidence in that he has submitted both evidence of current 
disability and of a link to the time of active service.  

Accordingly, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and is neither cumulative nor redundant, and 
which by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.

Similarly, this outpatient treatment note also serves to well 
ground the veteran's claims as there is now evidence of 
current tinnitus disability, inservice occurrence and a link 
between the current hearing loss and tinnitus and his period 
of active service.  See Epps v. Gober, 126 F.3d 1464, 1467-
1469 (1997).

In light of the fact that the veteran's service medical 
records clearly showed tinnitus in service along with the 
current medical diagnosis and nexus opinion, it is the 
decision of the Board that the evidence is at least in 
equipoise as to whether the veteran has residuals of tinnitus 
from service.  The record clearly demonstrates that that the 
veteran was exposed to acoustic trauma in service.  However, 
the record suggests that the condition may have resolved on 
discharge.  But, as the veteran has explained, he was most 
anxious to return to civilian life, and the examination may 
not have in fact related the true extent of any tinnitus.  On 
the other hand, there is no evidence of record suggesting 
that the veteran's tinnitus is the result of an intercurrent 
cause and is not linked to service.  

The benefit of the doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given  
to the claimant.  38 U.S.C.A. § 5107(b).  In determining 
whether the statutory right to the benefit of the doubt 
applies, a determination as to the balance of all the 
evidence must be made.  The benefit of the doubt rule only 
applies if it is found that the evidence is in equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  The Board finds 
that there is an approximate balance of positive and negative 
evidence.  Under the circumstances, the benefit of the doubt 
has been resolved in the veteran's favor.  38 U.S.C.A. § 
5107.  Accordingly, the Board is of the opinion that 
entitlement to service connection for tinnitus is warranted.

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
under a new and material evidence analysis, while the Board 
has addressed the claim on the merits.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In light of how the Board has adjudicated the 
claim of entitlement to service connection for tinnitus in 
the veteran's favor, the Board concludes that he has not been 
prejudiced by its approach. 

With respect to the claim of entitlement to service 
connection for hearing loss.  The Board initially observes 
that the November 1996 examination has not supplied an actual 
diagnosis or assessment of hearing loss, which, more or less 
leaves this claim in only a potentially slightly better 
situation than when it was last considered by the Board in 
1992.  In November 1992, the claim then also lacked evidence 
of a present disability.  The potentially slightly better 
position derives only by virtue of the Board's present 
determination vis-à-vis the tinnitus claim.  Inasmuch as a 
potentially related service connected hearing disorder has 
been established, the Board considers that evidence to be so 
significant that it must be considered to fairly decide the 
merits of the claim for bilateral hearing loss.

Moreover, the Board also observes that an audiologic 
examination was to have been afforded and such records have 
not been associated with the claims file, necessitating 
remand of the hearing loss issue as set forth below.  


ORDER

Entitlement to service connection for jungle rot of the 
crotch and toes is denied.

Entitlement to service connection for a cardiovascular 
disorder is denied.

Entitlement to service connection for a testicular mass is 
denied.

Entitlement to service connection for chronic myelogenous 
leukemia is denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for tinnitus is 
reopened.

Entitlement to service connection for tinnitus is granted.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.



REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has also held that it may be prejudicial to the 
veteran for the Board to consider a claim before the RO has 
not first had an opportunity to adjudicate the claim on that 
same basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).  That 
is the case with respect to the claim of entitlement to 
service connection for bilateral hearing loss.  

Moreover, there are situations in which a Board remand is 
required to satisfy a pre-duty-to-assist requirement.  See 
e.g. Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam) 
(records in constructive possession of VA); Robinette v. 
Brown, 8 Vet. App. 69 (1995) (duty to notify under 38 U.S.C. 
§  5103(a)),  As a consequence, a determination will not need 
to be presently made such cases concerning well-groundedness.  
See also Graves v. Brown, 8 Vet. App. 522 (1996) (extending 
section 5103(a) duty to applications to reopen a claim 
through the presentment of new and material evidence).  For 
the reasons set forth above, such is the case here.

To ensure that VA has met its duty to afford due process 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed bilateral 
hearing loss from November 1996 to the 
present.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made. 

2.  If any evidence obtained demonstrates 
hearing loss disability as defined by 38 
C.F.R. § 3.385, the RO should undertake 
any necessary additional development to 
ascertain whether such hearing loss is 
attributable to the veteran's service, 
including affording another VA audiologic 
examination to ascertain whether it is as 
likely as not that such hearing loss is 
occasioned by noise exposure in service.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
full, expanded record on a de novo basis 
and determine if the veteran's claim can 
be granted.  If the RO's determination 
remains adverse to the veteran, then he 
and his representative should be issued 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to afford the veteran due 
process of law and to develop the medical record.  The Board 
implies no opinion, either legal or factual, as to the 
ultimate outcome warranted with regard to this claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



		
	BRUCE KANNEE
Veterans Law Judge
	Board of Veterans' Appeals




 
- 18 -


- 12 -


